Citation Nr: 1643771	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

 
THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include ingrown toenails, plantar fascitis, and onychomycosis. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as due to service-connected disabilities, prior to May 24, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.

In February 2015, the Board remanded this matter for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ingrown toenails or plantar fascitis.

2.  The Veteran does not have a bilateral foot disability that is related to service.

3.  The Veteran's service-connected disabilities are rated at a combined schedular rating of 100 percent as of May 24, 2013.  

4.  Prior to May 24, 2013, the Veteran's service-connected disabilities did not prevent him from securing or following substantially gainful employment when considering his education, special training and employment history.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability, to include ingrown toenails, plantar fascitis, and onychomycosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to a TDIU have not been met prior to May 24, 2013.  38 U.S.C.A. §§ 1155, 5107; (West 2015) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained available service treatment records, relevant post-service private and VA treatment records, and VA examination reports.  Also of record and considered in connection with the claims are written statements provided by the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board finds that the February 2015 remand instructions have been substantially met.  In addition to obtaining any and all outstanding VA treatment records, the Veteran was afforded an April 2015 VA examination to specifically determine the nature and etiology of any ingrown toenails disorder in accordance with the February 2015 Board remand directives.  Medical evidence of record is sufficient to decide this appeal.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

A. Bilateral Foot Disability 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a chronic disability associated with ingrown toenails.

Review of the Veteran's available service treatment records is silent as to any complaints of or treatment for ingrown toenails.  A March 1966 service treatment record reflects that the Veteran was seen in the podiatry clinic for arch supports.  He complained of bilateral longitudinal arch pain.  He was diagnosed with plantar fascitis strain and was to be fitted for longitudinal arch supports.  While service treatment records are silent as to any complaints of or treatment for ingrown toenails, the Board finds that the Veteran provided competent and credible testimony at his Board hearing regarding his in-service treatment.   

An August 2001 VA podiatry note reflects that the Veteran was an insulin dependent diabetic male, who presented for follow-up of nail spicule removal one month ago.  He stated that he was feeling much better and was not having any trouble with his big left toenail.  His nails were seen as elongated, yellow, thickened, and crumbly with subungual debris.  He was diagnosed with onychauxis nails one through five, bilaterally.  He also had a plantar fissure of the left foot.

A December 2002 VA podiatry note reflects treatment for diabetic foot care.  The Veteran had nails that were elongated, dystrophic, and mycotic with subungual debris on all nails.  He was diagnosed with onychomycosis and onychocryptosis. 

A June 2003 VA podiatry note reflects that the Veteran presented to the clinic for diabetic foot care.  He stated that his big toes were getting progressively worse due to an ingrown nail.  The Veteran stated that he had the nails removed in the past, but that they continued to grow back.  He had no new complaints at the present time.  He was diagnosed with onychomycosis and diabetes mellitus.

A February 2005 VA treatment record shows treatment received for an onychodebridement and a February 2006 VA treatment record reflects a diagnosis of onychomycosis.  

An August 2009 and December 2009 VA treatment record shows that the Veteran presented for periodic foot care.  The December 2009 VA treatment record reflects treatment for onychomycosis and tyloma/keratosis.  The Veteran denied any foot problems.  He was to have debridement of the fungal nails, mechanical curettage of the nails, and surgical debridement of corns and calluses.  He was told about the proper diabetic foot care.  The Veteran was told to return to the clinic in three months.

Pursuant to the February 2015 Board remand, the Veteran was afforded a VA examination in April 2015.  The Veteran reported having been seen in service for ingrown toenails on both great toes that were painful and swollen.  The examiner noted that both feet were examined and no ingrown toenails were found and there were no residuals of ingrown toenails found.  Both great toenails were thick, brittle, and mycotic, consistent with onychomycosis.  Upon review of the Veteran's claims file, along with interview and examination of the Veteran, the examiner found that the Veteran's claimed condition was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  The examiner stated that following examination of the Veteran's feet, he was diagnosed with ingrown toenails, resolved, with no residuals.  The examiner further noted that the Veteran's onychomycosis was not related to his ingrown toenails during military service.

The Board has reviewed the above evidence and finds that there is no indication of a current diagnosis of ingrown toenails.  Indeed, the April 2015 VA examiner diagnosed the Veteran with ingrown toenails, resolved, no residuals.

After further review of the evidence of record, the Board finds that although the Veteran currently has a diagnosis of the feet, namely onychomycosis, and was seen in-service for plantar fascitis and in-grown toenails, the preponderance of the probative evidence is against a finding that any bilateral foot disability is related to his military service. 

First, the Board finds that there is no evidence of record that the Veteran has a current diagnosis of ingrown toenails and plantar fascitis.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has current diagnoses for these claims.  Indeed, the April 2015 VA examiner specifically found that the Veteran's ingrown toe nails had resolved without residuals and that he did not have any other foot injuries or foot conditions not already described.

Without this required proof of a current disorder, the claims for service connection necessarily fail.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the evidence does not show that the Veteran had current diagnoses of ingrown toe nails or plantar fascitis, either when filing his claim or at any time since.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  Accordingly, service connection for ingrown toenails and plantar fascitis is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has also considered whether service connection is warranted for other foot disabilities, to include onychomycosis.  Although the Veteran contends that he has a bilateral foot disability is related to service, the diagnosis of any such disability and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the etiology of his bilateral foot disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinion rendered by the April 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

In this case, there is no competent evidence that the Veteran's current bilateral foot disability is related to his active service.  The only examiner to directly comment on this disability - the examiner from the April 2015 examination - determined that the Veteran's onychomycosis of the great toenails was not related to the Veteran's ingrown toenails during military service, but instead was related to his treatment for diabetes mellitus.  There are no competent opinions or other medical evidence relating the etiology of onychomycosis or any other bilateral foot disability to any injury or disease in service or otherwise linking a bilateral foot condition to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for a bilateral foot disability is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

B. TDIU

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  

From May 24, 2013, a 100 percent combined schedular rating is assigned.  Receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since May 24, 2013 based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.  Therefore, the matter of entitlement to a TDIU rating from May 24, 2013 is rendered moot.

Prior to May 24, 2013, the Veteran's service-connected disabilities consisted of diabetes mellitus type II, diabetic nephropathy, left lower extremity peripheral arterial disease, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, hyperpigmented rash skins, cataracts and retinopathy, and erectile dysfunction.  The schedular criteria of 38 C.F.R. § 4.16 (a) for a TDIU have been met for the period prior to May 24, 2013.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).

The Board finds that the weight of the competent and credible evidence shows that the service-connected disabilities did not preclude the Veteran from performing substantially gainful employment consistent with his educational and work background prior to May 24, 2013.

On January 19, 2010, the Veteran was sent a letter notifying him of what evidence was needed in order to grant entitlement to TDIU.  Attached to the letter was an enclosed copy of VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits.  The RO also mailed a copy to the Veteran's previous employer, DAV Thrift Stores, to complete.  However, on February 16, 2010, the RO received a blank and uncompleted VA Form 21-4192 from DAV Thrift Stores.

During a February 2010 VA QTC examination, the Veteran reported that he did not experience any overall functional impairment from his service-connected cataracts.  The examiner noted that there were no functional limitations at the time.  

The Veteran was also afforded February 2010 VA QTC examinations of his service-connected disabilities, to include diabetes mellitus type II, diabetic nephropathy, left lower extremity peripheral arterial disease, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, hyperpigmented rash skins, cataracts and retinopathy, and erectile dysfunction.  Following examinations, the examiner determined that there was no impairment on the Veteran's ability to perform physical and sedentary activities of employment due to his service-connected disabilities.

A May 2011 medical statement for consideration of permanent and total disability by Dr. L. S. of the Richmond VA Medical Center (VAMC) indicated that the Veteran had "multiple medical problems" and was "most disabling in diabetes."  Dr. L. S. further noted that the Veteran had a diabetic foot with difficulty controlling his blood sugar and was on maximum treatment under specialty care.
The Veteran was again afforded VA QTC examinations of his service-connected disabilities in March 2012.  The examiner noted that the Veteran's diabetic neuropathy, diabetes mellitus with retinopathy, cataracts, peripheral neuropathy of the bilateral upper extremities, right carotid artery stenosis status post carotid artery stent placement with scar, hyperpigmented rash skins, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, erectile dysfunction, and left lower extremity peripheral arterial disease did not impact his ability to work.  When asked if the Veteran had any condition that impacted his ability to work that was not addressed on any of the questionnaires, the examiner checked "no." 

The examiner further stated that the Veteran did not have any functional impairment by his diagnosis of cataracts and diabetes.  He did not have diabetic retinopathy.  His best corrected vision was 20/30 in both eyes with the use of glasses.  He had moderate cataracts, which was causing his decreased vision.  However, even with his vision, the examiner determined that the Veteran was able to perform most all physical and sedentary activities.

A September 2012 VA QTC examination reflects that the Veteran's heart conditions did not impact his ability to work.

On the Veteran's October 2012 VA-Form 9, he stated that he gave up working for the Telephone Company in January 1997 and that he did nothing for several years.  He then got a job with Disabled American Veterans at McGuire VAMC in approximately 2004 through 2007 and that he then retired from working again.  

In this case, there is no competent evidence that the Veteran was unable to secure or maintain substantially gainful employment because of his service-connected disabilities for the period prior to May 24, 2013.  Significantly, all of the VA examination reports and treatment records from this period clearly indicate that the Veteran's service-connected disabilities did not result in occupational impairment such that substantially gainful employment was precluded.  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to May 24, 2013; thus, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a bilateral foot disability, to include ingrown toenails, plantar fascitis, and onychomycosis is denied.

Entitlement to TDIU, prior to May 24, 2013, due to the Veteran's service-connected disabilities is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


